DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged and accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (US 2015/0160702 A1).

Re. claims 1 and 17: Franz discloses a modular liquid cooling system for cooling electronic components comprising:
at least two blocks (404) including a first block (first 404) defining a first plane and a second block (second 404) defining a second plane different than the first plane, with each block including: (see fig. 4A; para. 0050-0051)
a body (rectangular body of 404) extending along one of the first plane or the second plane: 
a fluid conduit (414) extending through the body including an inlet (bottom 406) and an outlet (top 406); and (see fig. 4B; para. 0053-0055)
a structural interface (412A) provided on the body at one of the inlet or the outlet, the structural interface connecting the body to another block of the at least two blocks (manifolds 412A, B connect all blocks 404 together), the another block having a body extending along the other of the first or second plane: (see fig. 4-5; para. 0052-0056)
wherein the structural interface provides for both structural connection and fluid communication among the at least two blocks. (see fig. 4, 5; para. 0050, 0056)

Re. claim 2: Franz discloses wherein the at least two blocks (404) includes a primary block (middle block) and a terminal block (end block). (see fig. 4A-C; para. 0051-0052)

Re. claim 3: Franz discloses wherein the primary block includes a cold plate. (see fig. 4A-C; para. 0050-0055)

Re. claim 4: Franz discloses wherein the cold plate is configured to cool a CPU (320, 322). (see fig. 3; para. 0044-0045)

Re. claim 5: Franz discloses wherein each block (404) of the at least two blocks includes a set of multiple structural interfaces (410 and 408) provided on the body. (see fig. 4-6; para. 0061-0064)

Re. claim 6: Franz discloses wherein each block (404) of the at least two blocks includes at least two fluid conduits (U-shaped portion of 414, C-shaped portion of 414), where each inlet (bottom 406) and outlet (top 406) of each fluid conduit includes at least one structural interface (408) of the set of multiple structural interfaces (408 and 410). (see fig. 4-5; para. 0056-0057)

Re. claim 7: Franz discloses wherein the modular liquid cooling system is configured for use in a computer (see title, abstract, para. 0011).

Re. claim 8: Franz discloses wherein each block of the at least two blocks is configured to cool a PCIe device. (see para. 0044)

Re. claim 11: Franz discloses passing a volume of liquid (water) along the fluid conduit. (see para. 0055-0057)

Re. claim 12: Franz discloses a method of liquid cooling an electronic device, the method comprising:
providing a first block (first 404) of a modular liquid cooling system including a first conduit (414) extending between a first inlet (bottom 408) and a first outlet (top 408) the first block defining a first plane: (see fig. 4A; para. 0050-0051)
connecting at least a second block (second 404) of the modular liquid cooling system to the first block, with the second block including a second conduit (414) having at least a second inlet (bottom 408) the second block defining a second plane different than the first plane: and (see fig. 4A, C, 5A, C; para. 0050-0051)
passing a liquid (water) from the first conduit via the first outlet to the second conduit via the second inlet at the connection between the first block and the second block; (see para. 0055-0057)
wherein the liquid convectively cools the electronic device by passing the liquid among the first conduit and the second conduit. (see para. 0055-0057)

Re. claim 13: Franz discloses connecting the first block and the second block at a structural interface (structural interfaces 408 connect to manifolds 412a-b) that mounts the first block to the second block, as well as fluidly couples the first conduit to the second conduit. (see fig. 4, 5; para. 0052-0056)

Re. claim 14: Franz discloses connecting at least one additional block (third 404) to the modular cooling system, with each additional block including at least one additional conduit (414). (see fig. 4A; para. 0050-0051)

Re. claim 15: Franz discloses wherein connecting the at least one additional block (third 404) includes fluidly coupling the at least one additional conduit (414) to the first conduit and the second conduit (they are all coupled fluidly through the manifolds 412A-B). (see fig. 4, 5; para. 0052-0056)

Re. claim 16: Franz discloses cooling (chiller/cooler) the liquid after the liquid has been passed between the first conduit and the second conduit. (see para. 0055-0056)

Re. claim 18: Franz discloses a cold plate coupled to the primary body. (see fig. 4A-C; para. 0050-0055)

Re. claim 19: Franz discloses wherein the block (404) further includes multiple fluid conduits (U-shaped portion of 414, C-shaped portion of 414) extending through the primary body, with each fluid conduit including a corresponding inlet (bottom 406) and a corresponding outlet (top 406). (see fig. 4-5; para. 0056-0057)

Re. claim 20: Franz discloses wherein the block further includes multiple structural interfaces (408) provided at each inlet (bottom 406) and outlet (top 406) for each fluid conduit. (see fig. 4-6; para. 0061-0064)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz as applied to claim 8 above, and further in view of Cheng et al. (US 2020/0042053 A1).

Re. claims 9, and 10: Franz fails to specifically disclose:
each block of the at least two blocks is configured to cool an ATX device or a PCIe device;
wherein one block of the at least two blocks is configured to cool the ATX device and the remaining blocks of the at least two blocks are configured to cool the PCIe device; and 
wherein the ATX device is a motherboard and the PCIe device is one of a solid state drive, a RAID controller, an optical drive, a hard drive, or a graphics card.
However, Cheng discloses:
A modular liquid cooling system for cooling electronic components comprising:
wherein one block of the at least two blocks is configured to cool the ATX device and the remaining blocks of the at least two blocks are configured to cool the PCIe device; and (see fig. 1-2; para. 0026-0028, 0034)
wherein the ATX device is a motherboard (302) and the PCIe device (108A) is one of a solid state drive, a RAID controller, an optical drive, a hard drive, or a graphics card. (see fig. 3; para. 0044)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling system of Franz to cool a multitude of electronic components including a CPU, ATX device, PCIe device, a SSD, a RAID controller, an optical drive, a hard drive or a graphics card as taught by Cheng. One of ordinary skill would have been motivated to do this in order to make a flexible system to allow users to customize or upgrade their computing systems while providing adequate cooling to components. (para. 0002, 0029, 0032)

Response to Arguments
Applicant’s arguments, see page 5, filed 11 March 2021, with respect to the objection to the priority claim have been fully considered and are persuasive.  The objection of the priority claim has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 11 March 2021, with respect to the rejection(s) of claim(s) 1-3, 5-8, 11-15, and 17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Marroquin, in combination with the amendments to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franz as seen above. Applicant argues, regarding claims 1, 12, and 17 that Marroquin fails to disclose “a first block defining a first plane and a second block defining a second plane different than the first plane.” The Examiner agrees. However, Franz teaches these limitations and the remaining limitations in the independent claims 1, 12, and 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai (US 10,602,640 B1) discloses a manifold with a plurality of bodies defining different planes to cool memory components in a computer system. Zou (US 10,153226 B1) discloses a heat dissipating device comprising a cold plate and heat sink on different planes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 11, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835